Citation Nr: 0015029	
Decision Date: 06/07/00    Archive Date: 06/15/00

DOCKET NO.  96-31 800A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los 
Angeles, California


THE ISSUE

Entitlement to an evaluation in excess of 10 percent for 
bilateral pes planus. 


REPRESENTATION

Appellant represented by:	Military Order of the Purple 
Heart


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

D. M. Fogarty, Associate Counsel


INTRODUCTION

The veteran served on active duty from April 1979 to April 
1983.

This matter comes before the Board of Veterans' Appeals 
(Board) on remand from the United States Court of Appeals for 
Veterans Claims (known as the United States Court of Veterans 
Appeals prior to March 1, 1999) (hereinafter, "the Court") 
dated in August 1999.  Historically, the Department of 
Veterans Affairs (VA) Regional Office (RO) in Los Angeles, 
California denied entitlement to an evaluation in excess of 
10 percent for bilateral pes planus in a November 1994 rating 
decision.  The veteran appealed that determination and in a 
December 1997 decision, the Board remanded the claim to the 
RO for additional development of the record.  The requested 
development was completed and in a November 1998 decision, 
the Board denied entitlement to an evaluation in excess of 10 
percent for bilateral pes planus.  The veteran subsequently 
appealed that determination to the Court.



REMAND

A review of the record reflects that upon VA examination 
dated in January 1993, x-ray examination revealed an 
impression of marked bilateral pes planus and right 
talocalcaneal fusion.  The veteran complained of pain in his 
feet upon standing.  Physical examination revealed bilateral 
flat feet and heel valgus deformity.  Tenderness in the sole 
area in general was also noted.  An assessment of pes planus 
with positive callus deformity and positive heel pronation 
was noted.  The examiner noted there was no avulsion 
fracture.  

VA outpatient treatment records dated from 1993 to 1994 
reflect notations of pain to palpation of both feet on medial 
arch and on the first and fourth metatarsal areas of the left 
foot.  An April 1993 radiology report reflects an impression 
of some degree of pes planus decrease in the normal arching 
of both feet, but no additional significant osseous or 
articular abnormality noted other than evidence of old trauma 
to the tips of both medial malleoli.  A June 1994 clinical 
record noted bilateral fallen arches with a left arch with 
bony prominence but no callus or erythema.  An impression of 
bilateral flat foot condition, left greater than right, was 
noted.  The veteran was advised to wear arch supports.  

Upon VA examination dated in April 1996, the veteran reported 
he was able to walk approximately one and a half blocks 
without pain in his plantar feet and stand approximately five 
minutes without plantar pain.  Physical examination of the 
feet showed reduced arch bilaterally.  Inversion was noted as 
10 degrees and eversion was approximately 5 degrees 
bilaterally.  The examiner noted the veteran was able to 
squat, stand on heels, and stand on toes.  Circulation was 
noted as intact bilaterally.  X-ray examination of the feet 
revealed an impression of bilateral degenerative changes of 
the tibia and on the left at the navicular-cuneiform joints 
and bilaterally at the first metatarsal-phalangeal joints, 
bilaterally a question of some diminished arching to the 
feet, and a question to some degree of hammertoe angulation 
to the digits.  The VA examiner noted an impression of 
degenerative joint disease of the feet, pes planus, and 
hammertoes.  

VA outpatient treatment records dated in 1997 reflect 
complaints of cramping toes and a request for bilateral 
custom made orthoses.  Notations of severe low arch and mild 
tenderness in bilateral arch and heel area with tightness of 
the left plantar fascia were also noted.  

Upon VA examination dated in May 1998, the veteran reported 
his feet had become more painful with time.  It was noted 
that the veteran did not use orthotics at the current time 
because of their lack of help, but he did use occasional soft 
inserts.  The veteran's foot pain was noted as bilaterally 
located in the midfoot.  The examiner noted the veteran 
walked with a normal appearing gait and could walk on his 
heels and toes, although this produced some awkwardness.  
Physical examination of the right foot revealed a mild pes 
planus appearance with no increase in the degree of 
flattening of the medial arch upon weight bearing.  There was 
no forefoot pronation and no callus under the medial arch or 
metatarsal heads.  The skin under the metatarsal heads was 
noted as normally thickened.  The examiner noted no hammering 
or clawing of the great or lateral toes.  The tendo-Achilles 
was not in valgus.  The veteran was not tender to palpation 
under the medial arch or at the level of the tarsonavicular.  
The veteran was tender on the sole of his foot in the area of 
the insertion of the plantar fascia.  It was noted that the 
veteran did not have valgus of his heel or pronation of his 
forefoot.  Inspection of the veteran's right tennis shoe did 
not reveal abnormal or asymmetric sole wear.  

Physical examination of the left foot revealed mild pes 
planus in the non-weight bearing position.  In the weight 
bearing position, the medial arch did not collapse further.  
The examiner noted no forefoot pronation, no callus formation 
under the medial arch, and no callus formation under the 
metatarsal heads.  The skin underlying the metatarsal heads 
appeared normally thickened.  The examiner noted no valgus 
malalignment of the tendo-Achilles and it did not change with 
weight bearing.  The veteran was noted as non-tender under 
the medial arch and at the tarsonavicular.  He was tender to 
palpation on the sole of his foot at the level of the 
insertion of the plantar fascia.  The examiner opined that it 
did not appear that the veteran had a progressive deformity 
involving pes planus of either foot, but did have mild pes 
planus as described above.  The examiner noted that it did 
not appear that his condition had worsened since service and 
the veteran had performed 15 years of ambulatory work without 
apparent significant complication involving his feet.  
Finally, the examiner opined that the veteran's feet were 
currently assessed to be in the mild category and it did not 
appear as though he had a condition that was subject to 
deterioration over time.  It was also noted that certain 
records within the claims folder had been reviewed.  

Upon consideration of this evidence, there appears to be 
inconsistent findings among the VA examinations and the VA 
outpatient treatment records as to the existence of 
characteristic callosities, pronation, degenerative joint 
disease of the feet, heel valgus deformity, and hammertoes.  
The Board recognizes that this case has been previously 
remanded for a VA examination of the veteran's feet and 
regrets further delay; however, in light of these 
discrepancies, the Board is of the opinion that additional 
development of the record is necessary in order to adequately 
evaluate the veteran's pes planus.  The Court has held that 
where the record before the Board is inadequate, a remand is 
mandatory rather than permissive.  Ascherl v. Brown, 4 Vet. 
App. 371, 377 (1993); Sanders v. Derwinski, 1 Vet. App. 88 
(1990); Littke v. Derwinski, 1 Vet. App. 90 (1990).  
Accordingly, the case is REMANDED to the RO for the following 
development:

1.  The RO should obtain the names and 
addresses of all medical care providers 
who have treated the veteran for his pes 
planus since May 1998.  After securing 
the necessary authorization from the 
veteran, the RO should obtain these 
records and associate them with the 
claims folder.

2.  The veteran should be afforded a VA 
orthopedic examination of his feet to 
determine the extent and severity of his 
bilateral pes planus.  If possible, the 
examination should be performed by a 
specialist who has not previously seen 
the veteran.  The claims folder and a 
copy of this REMAND must be made 
available to and reviewed by the examiner 
prior to conduction of the examination.  
All relevant diagnostic tests and studies 
should be completed, reviewed, and 
commented upon by the examiner in the 
examination report.  All findings must be 
reported in detail.  The examiner is 
requested to specifically comment upon 
the presence or absence of characteristic 
callosities, x-ray evidence of 
degenerative joint disease of the feet, 
hammertoes, pronation of the heel or 
forefoot, heel valgus deformity or any 
other type of deformity, pain on 
manipulation, swelling on use, abduction, 
and tenderness of the plantar surfaces of 
the feet.  The examiner should opine 
whether the veteran's pes planus is 
"mild," "moderate," "severe," or 
"pronounced."  Finally, the examiner 
should attempt to reconcile any 
inconsistencies between the findings 
noted in the January 1993 VA examination, 
the April 1996 VA examination, the May 
1998 VA examination, and the VA clinical 
records.  A complete rationale for any 
opinion expressed must be provided.  

3.  Following completion of the above, 
the RO should review the claims folder to 
ensure that all of the foregoing 
requested development has been completed.  
In particular, the RO should review the 
requested examination report and required 
opinion(s) to ensure that they are 
responsive to and in complete compliance 
with the directives of this REMAND.  If 
they are not, the RO should implement 
corrective action.  

4.  After undertaking any development 
deemed appropriate in addition to that 
requested above, the RO should 
readjudicate the issue of entitlement to 
an evaluation in excess of 10 percent for 
bilateral pes planus.  

If the benefit sought on appeal remains denied, the veteran 
and his representative should be furnished a supplemental 
statement of the case with regard to the additional 
development and afforded the opportunity to respond.  
Thereafter, the case should be returned to the Board for 
further appellate consideration, if in order.  The Board 
intimates no opinion as to the ultimate outcome of this case.  
No action is required of the veteran until he receives 
further notice.

The Board notes that the appellant has the right to submit 
additional evidence and argument on the matter or matters the 
Board has remanded to the regional office.  Kutscherousky v. 
West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 1999) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.



		
	John E. Ormond, Jr.
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 1999), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (1999).




